Citation Nr: 1750810	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a left foot disability has been received. 

2.  Whether new and material evidence to reopen the claim of service connection for a bilateral knee disability, to include as secondary to the service-connected low back disability, has been received.  

3.  Entitlement to service connection for right foot pain as well as right heel pain and numbness, to include as secondary to service-connected low back disability. 

4.  Entitlement to service connection for stomach problems, to include as secondary to medication taken to manage the pain engendered by the service-connected low back disability.  

5.  Entitlement to service connection for general pain throughout the body. 

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disability.  
REPRESENTATION

Veteran represented by:	Steven Berenson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  

In November 2014, the Board denied the Veteran's claim to reopen the bilateral knee issue and remanded all other issues for development.  However, a Joint Motion for Remand was filed with the United States Court of Appeals for Veteran's Claims (Court) in December 2015.  As a result, the Court ordered that the November 2014 Board decision in denying the claim to reopen the bilateral knee condition be vacated and remanded.  

In August 2016, the Board remanded the matter for further development.  The Veteran was to be afforded new VA examinations to address his outstanding issues.  However, with regard to his bilateral knee, the Board instructed that the Veteran be asked whether or not he desired another hearing, since he was not properly informed that new and material evidence was required in order to reopen a claim, during his October 2013 hearing.  Since then, the Veteran has not responded to RO's letter offering him another opportunity to request a hearing.  In addition, the Board in August 2016 also found that the Veteran was never sent a VCAA notice regarding the definition and the need of new and material evidence.  Thus, the matter was remanded so that the Veteran may receive adequate notice regarding the submission of new and material evidence.  

The Veteran testified at a Board hearing in October 2013.  A copy of the hearing transcript is associated with the claims file.  

The matter is now back before the Board for appellate consideration.  

The issue of service connection for stomach condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The April 1993 rating decision, in which RO denied service connection for a left foot condition is final.  

2.  New and material evidence pertinent to the Veteran's claim of service connection for a left foot condition was received by VA, leading the Board the reopen the matter.  

3.  The probative medical evidence does not show that the left foot condition was causally, etiologically related to, or aggravated by the Veteran's service connected back condition. 

4.  The July 2003 rating decision, denying the Veteran's claim of service connection for bilateral knee disability, to include as secondary to a service-connected low back disability was final. 

5.  The additional evidence received since July 2003 rating decision, denying the Veteran's claim of service connection for bilateral knee disability is cumulative and redundant of the evidence already of record and does not relate to unestablished facts necessary to substantiate the claim.  

6.  The Veteran's right foot/ankle condition is not caused or aggravated by the Veteran's service connected back disability.  

7.  The evidence of record makes it less likely than not that the Veteran's fibromyalgia is related to disease, injury, or event in active service.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision, in which RO denied service connection for a left foot condition is final .  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening a claim of entitlement to service connection for a left foot condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for a left foot condition are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The July 2003 rating decision, by which RO denied service connection for a bilateral knee disability, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

5.  The criteria for reopening a claim of entitlement to service connection for bilateral knee loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

6.  The criteria for service connection for a right foot condition are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for fibromyalgia are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for his right foot, fibromyalgia, stomach condition and in a letter dated March 2009, April 2009, and July 2009. He has not alleged any notice deficiency during the processing and adjudication of his claims.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded a VA examination in August 1992, December 2011 and November 2016.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in November 2016.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

With regards to claims to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

However, according to VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim. Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103 (a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. § 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim. 

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103 (a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103 (a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

II.  New and Material Evidence

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a Notice of Disagreement (NOD) with the RO.  38 U.S.C.A. § 7105 (a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105 (b) (1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103 (2014). 

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to the law of not reopening a claim that has been the subject of a final RO decision is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

Under 38 C.F.R. § 3.156 (b) , "new" and "material" received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156 (b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

a.  Left Foot Condition

In November 2009, RO denied the Veteran's claim for service connection for a bilateral foot pain and numbness.  However, because a previous September 1995 Board decision had already denied service connection for a left foot condition, the question of entitlement to service connection for the left foot must be treated separately from the right foot claim.  

Because service connection has been denied by an April 1993 rating decision that has since become final, new and material evidence is required for the claim to be reopened before the claim can be decided on the merits.  No document that could be construed as an NOD in response to the April 1993 rating decision was received by RO within one year of the mailing of that decision.  VA did not receive any evidence, new or material, from the Veteran regarding the claim within the same required time frame.  

After review of the record, the Board finds that the Veteran had sufficiently submitted new and material evidence pertinent to his left foot disability.  The unestablished facts necessary to substantiate a claim for service connection for his left foot, secondary to his service connected back disorder is a nexus between the two conditions.  Therefore, for evidence to be material, it must relate to that fact.  

In October 2013, the Veteran testified at a Board hearing and provided statements pertaining to the severity of his foot pain.  He stated that he now experiences excruciating and continuous pain that started from his buttocks, which radiate down to his left heel.  He explained that it was his belief that his back injury had gradually caused it.  While the Board finds that this evidence is new in the sense that it was not before RO in April 1993, it is not material because it does not contain objective evidence of an indication or association between his left foot and his back disability.  His statement during the hearing is considered lay testimony that has been asserted and considered by RO in prior rating decisions.  

In September 2016, the Veteran was afforded a VA examination to address the outstanding issues relating to his left foot.  Upon examination of both feet, the VA examiner identified new diagnoses of his left foot.  Unlike his previous treatment records, the VA examination diagnosed the Veteran with metatarsalgia, hallux valgus, with tinea athlete's foot and tinea unguium fungal toe nail, and chronic left ankle sprain.  The examiner also provided a medical nexus opinion between the Veteran's left foot and his service connected back disability.  The Board finds that this is sufficient to trigger VA's duty to assist if the claim were reopened.  Thus, the Board concludes that the September 2016 VA examination report is sufficient to reopen the Veteran's claim for entitlement to service connection for a left foot condition due to his service connected back disability.  See Shade v. Shinseki, supra.  Thus, the Veteran's claim must be reopened.

b.  Bilateral Knee 

In a July 2003 rating decision, RO denied the Veteran's claim for service connection for his bilateral knee condition.  Since the mailing of that decision, the Veteran filed an NOD in September 2003 but failed to perfect his appeal within the required time frame.  Consequently, that decision became final in July 2004.  If the matter were to be reopened, new and material evidence must be submitted.  The Veteran attempted to reopen the matter in November 2009, but RO denied his petition to reopen due to the lack of new and material evidence.  

In November 2014, the Board issued a decision, denying the reopen of the Veteran's bilateral knee claim, finding that the additional evidence received since the July 2003 rating decision was cumulative and redundant.  Thus, the claim remained denied.  However, in December 2015, a Joint Motion for Remand was filed with the Court, alleging that the Board failed to provide adequate reasons or bases regarding the claim to reopen.  When the Veteran was afforded a hearing in October 2013, the hearing officer failed to explain the issues on appeal regarding the Veteran's new and material evidence.  The Court then vacated the November 2014 Board decision and remanded the matter for development.  When the issue was returned to the Board in August 2016, the Board remanded the matter to provide the Veteran with the proper notice with regards to new and material evidence.  

Since that decision, the Board finds that the issue of notice of deficiency is no longer pertinent and that Kent is no longer controlling, based on VAOPGCPREC 6-2014, as cited above.  The VA Office of General Counsel dictates that pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.  Prior to the issuance of VAOPGCPREC 6-2014, upon receipt of a claim to reopen, VA must notify the claimant that new and material evidence must be submitted an defines that terms "new" and "material" evidence consistent with 38 C.F.R. § 3.156(a).  

While the Board acknowledges that 38 U.S.C. § 5103(a) requires VA to provide notice of the information and evidence "not previously provided to the Secretary that is necessary to substantiate the claim," the congressional revision of 38 U.S.C. § 5103(a) in 2012 has amended that requirement.  Currently, VA must provide general notice of the information and evidence necessary to substantiate the element(s) that were found insufficient in the previous denial of the claim.  The type of notice required by Kent is case-specific, rather than a generic notice.  Thus, under the new regulation, it is sufficient for VA to provide "generic" rather than case-specific notice.  

Pursuant to the August 2016 remand, RO sent a letter dated September 2016 to the Veteran asking whether or not the Veteran desired another Board hearing, since he was not adequately informed of the new and material evidence necessary to reopen his claim for service connection for bilateral knee.  The Veteran did not respond to that letter.  He later submitted a floppy disk to RO, presumably containing supporting evidence.  However, the contents of the floppy disk could not be scanned.  The Veteran was notified of the technical difficulty in an April 2017 letter.  Since then, the Veteran has not made any other attempts to contact or submit additional evidence to substantiate his claim.  Then, in July 2017, RO issued a Supplemental Statement of Case, informing the Veteran that his claim to reopen his service connection for bilateral knee disability was denied.  In that letter, RO explained that the Veteran failed to submit the necessary evidence to reopen the matter.  It acknowledged that the Veteran had previously attempted to submit a floppy disk containing additional documents, and notified him of what constituted "new" and "material" evidence.  In addition, a review of the record revealed that the Veteran was sent a letter in January 2009, notifying him of his pending claim to reopen.  In that letter, VA had also outlined the need for new and material evidence.  

The Board now finds that the collective notice provided to the Veteran was sufficient.  The Supplemental Statement of Case dated July 2017 coupled with the September 2016 and July 2017 letter adequately serves as a general notice to the Veteran under Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Interpreted together, VA has emphasized the need for new and material evidence and that the definition of what is "new" and "material" has been adequately defined.  Furthermore, neither the Veteran nor his counsel has asserted a Bryant notice deficiency.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds the Veteran had actual knowledge of the notice elements and was not prejudiced by the Board in proceeding with the issuance of a final decision with respect to this matter.  Accordingly, no further development is required with respect to the duty to notify.  Thus, the Board also finds substantial compliance with the August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In reviewing the record, the Board concludes that the Veteran has not submitted the required new and material evidence to reopen his claim for service connection for bilateral knee.  Prior to the initial denial of the claim, the Veteran's treatment record dated November 1978 showed that a reflex test was conducted on the Veteran's knees.  The results were normal.  In May 1984, his treatment record showed that he was able to do deep knee bends and squats without any difficulty or pain.  He later reported pain in the back of the knee during a doctor's visit in June 1994.  However, no diagnosis was rendered.  A December 2003 letter from his private physician stated that it was his medical opinion that the Veteran's arthralgias of the ankles and knees were due to degenerative joint disease.  The physician did not provide further explanation or rationale to support his diagnosis.  The Board acknowledges that the while the December 2003 private treatment record is considered "new," it is not "material."  Taken together, this evidence of record has already been considered by RO.  The Veteran has submitted no additional evidence that could be construed as both new and material regarding his bilateral knee disability any time after the issuance of the July 2003 rating decision.  Without it, the Veteran's claim of entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected low back disability, is not reopened.  38 C.F.R § 3.156(b).  

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).
a.  Left Foot Condition 

It is the Veteran's contention that his left foot condition is caused by his service connected back disability.  An early private treatment record dated August 1978 noted complaints in the Veteran's feet, specifically his heels.  The Veteran told the physician that he felt pain in areas including the left foot, left calf, and left sciatica.  During that visit, the Veteran had also informed the physician of his low back spasms.  At this point, the Veteran had already seen a podiatrist but was unsuccessful in treatment.  An August 1978 private physician record showed that the Veteran was diagnosed with tarsal coalition that caused sinus tarsi inflammation of the bilateral plantar calcaneal periosteitis.  His treatment consisted of posterior tibial ultrasound treatment with hydrotherapy sinus tarsi area bilateral.  

In a 1980 letter, the Veteran's previous podiatrist stated that he was unable to identify the Veteran's diagnosis pertaining to his foot and suggested further evaluation and electromyographic testing with another practitioner.  While the new physician noted and examined that the pain that radiated in the Veteran's left leg, he did not make any notation regarding the Veteran's left foot condition.  

In April 1980, the Veteran's private treatment record indicated that the Veteran continued to experience intermittent pain in the low back and left leg.  His left leg also had numbness and paresthesias.  Upon examination, the Veteran's ankles deep tendon reflexes were normal (2+).  The physician found slight hypesthesia over the lateral border of the left foot, and slight weakness of the extensor halluces longus bilaterally.  

It was later revealed in a February 1993 private treatment record that the Veteran had sustained a foot injury during his childhood.  An examination of the foot showed an 8 cm scar on the plantar aspect of the left foot, midarch area.  There was some fibrous scar tissue in the plantar nerve neuromas.  The physician noted that while the Veteran complained of pain in both the left and right heels, the Veteran walked on his heels without any limp.  Upon examination, the physician found no evidence of tenderness over the heels, no swelling or deformity.  This left foot injury from childhood was treated surgically with healing, but with a residual neuroma in the areas of the scar on the plantar aspect of the left foot.  During this time, the physician provided that there was no relationship between the Veteran's service connected back disability and his left foot condition.  

The Veteran was afforded a VA examination in August 1992 to assess his back disability.  Upon examination, the VA examiner noted tenderness in the lumbosacral area and in the left posterior superior iliac spine area.  The tenderness was also felt over both heels on the plantar aspect.  In conclusion, the examiner reported that the Veteran's posture was normal and that the Veteran demonstrated no trouble working on his heels and toes.  He was able to change positions from sitting to standing with minimal difficulty.  In December 1992, the Veteran testified at a hearing, in which he indicated that his foot problems manifested after his accident in Germany, while in service.  The severity increased after the incurrence of his back problems. 

In 1994, the Veteran's treatment record showed continued pain that involved his back, buttocks, legs, and his heels.  He particularly reported feeling numbness and tingling in his left heel.  In his final diagnosis, the physician concluded that the Veteran suffered from chronic low back pain with left sciatica and left medial plantar neuropathy and neuralgia.  The physician explained that localized tenderness is resulted from an injured nerve.  While radiculopathy could cause foot cramping, the cause is the damage to the medial and plantar nerve, which is related to the old foot injury.  

The Veteran later submitted a December 2003 private treatment record stating that the pain in the Veteran's lumbar region has been constant with episodes of sharp sciatica involving the left leg.  However, in that report, the examiner stated that the Veteran also "separately" experienced a lot of pain in his left heel, in which the Veteran was treated by a podiatrist for plantar fascititis.  However, the pain has persisted.  The physician also stated that the Veteran suffers from pain in both ankles.  He went on to explain that it was his medical opinion that the Veteran's lumbar pains and arthralgias of the ankles due to degenerative joint disease.  The physician however, did not address the nexus between the Veteran's left foot condition and his back disability, specifically.  
The Veteran was afforded a new VA examination in September 2016 to address his left foot disability.  There, the Veteran was noted to suffer from metatarsalgia and hallux valgus, with tinea athlete's foot and tinea unguium fungal toe nail (in both left and right foot).  The Veteran reported flare ups and pain during the examination.  In addition, the VA examiner also found that the Veteran suffers from pes planus on both feet.  The Veteran demonstrated pain on movement, pain in both weight bearing and non-weight bearing.  The pain has interfered with his sitting and standing.  Upon examination of his ankles, the examiner also noted that the Veteran also suffers from chronic left ankle sprain.  There was limited range of motion with pain, but no objective evidence of crepitus.  

The September 2016 examiner provided an opinion regarding whether or not the Veteran's left foot condition is related to his military service.  Based on the record, the examiner found that that it was less likely than not that the Veteran's left foot and ankle disability incurred in or caused by service.  While the Veteran reported a history of foot problems, his enlistment examination reported 'normal' feet.  There were no medical reports made relating to his left foot throughout service.  Furthermore, his February 1971 separation examination also marked 'normal' feet.  

In conclusion, the examiner opined that the Veteran's left foot/ankle condition is less likely than not caused by or aggravated by the Veteran's service connected back condition.  In his rationale, he explained that for the left foot to be affected, the Veteran must suffer from abnormal gait due to the low back condition, enough to cause abnormal weight bearing that would adversely affect the joint in the lower extremity.  The examiner emphasized that the Veteran has demonstrated steady and normal gait throughout the appeal period.  Thus, without evidence showing abnormal gait, the examiner could not establish a connection between the left foot/ankle condition and his low back disability.  

The Board finds that the probative medical evidence does not support the Veteran's claim for service connection for his left foot condition due to his back disability.  The Veteran has consistently reported a left foot problem for several years and has offered his own explanation regarding its etiology.  The Board finds that the Veteran is competent to report injury and symptoms.  But he is not competent to link his current low back disorder to his left foot condition, as he lacks the requisite medical expertise.  While a layperson is competent to report observable symptomology and diagnose a simple medical condition, the specific issue in this case falls outside the realm of a layperson's knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board assigns them no probative weight.

c.  Right Foot Pain 

It is the Veteran's contention that he developed a right foot/right ankle condition due to his service connected back disability.  In February 1993, the Veteran reported both left and right ankle jerk, with the right being more prominent.  In a December 2003 letter, the Veteran's private physician explained that the Veteran had been suffering from joint in both left and right ankle.  The physician stated that it was his opinion that the Veteran's current condition involving his back, arhtralgias of the ankles and knees, are due to a degenerative joint disease.  However, it is unclear whether the physician found a positive link between the Veteran's back and his right foot.  

In July 2009, the Veteran underwent a radiological examination of his right foot at a VA treatment facility.  The results showed no acute fracture or dislocation, but revealed moderate osteoarthritis of the distal interphalangeal joint, and mild hallux valgus, and metatarsus primus varus.  A medical opinion regarding its etiology was not offered.  

The Veteran was afforded a VA examination in September 2016.  There, the Veteran was diagnosed with chronic right ankle sprain.  The Veteran was also noted to have metatarsalgia and hallux valgus in both the left and right foot.  The Veteran reported flare ups of the ankle and functional loss or impairment due to pain, fatigue, and weakness.  He demonstrated abnormal range of motion, with dorsiflexion at 20 degrees, and plantar flexion at 20 degrees.  There was no evidence of pain with weight bearing, crepitus, muscle atrophy, instability, ankylosis, or degenerative arthritis.  However, the examiner did find that the Veteran's right foot condition impacts his ability to perform occupational tasks, such as standing, walking, and lifting.  

The examiner concluded that it was less likely than not that the Veteran's right foot condition is related to the Veteran's military service.  The Veteran's STRs revealed no pertinent record of a right foot/ankle condition.  Upon separation from service, the Veteran's medical examination reported normal lower extremity.  The examiner then opined that it was less likely than not that the Veteran's right foot condition was caused or aggravated by the Veteran's service connected back disability.  In his rationale, the September 2016 examiner explained that for the lower extremity to be adversely affected by a low back condition, it was necessary that the Veteran suffer from abnormal gait when walking.  The Veteran's medical record indicated a trend of normal gait analyses.  Treatment records dated June 1971, February 1993, December 2003, to December 2009, all revealed that the Veteran had 'normal' and 'steady' gait throughout the entire appeal period.  Therefore, without the showing that the Veteran's back disability caused abnormal gait sufficient to affect his right foot, service connection is not warranted.  

c.  General Pain Throughout the Body

In November 1997, the Veteran visited a VA treatment facility after complaints of joint pain.  He complained of increasing joint pain involving, ankles, knees, hip, wrist, elbow, shoulder, and neck.  The pain was also accompanied with pronounced stiffness.  The complaint of general pain throughout the body was documented approximately 25 years post service.  The same report of pain continued and was documented again in 2009.  It was described as 'arthritic-like pain' in his joints.  He was diagnosed with Axis I pain disorder associated with both psychological factors and general medical condition in May 2009 and August 2009.  

The Veteran was afforded a VA examination in December 2011.  There, the examiner diagnosed the Veteran with a major depressive order and acknowledged the fibromyalgia diagnosis.  The Veteran reported consistent pain through his body and that it was also caused by arthritis.  

In his September 2016 VA examination, the Veteran was evaluated and diagnosed with Fibromyalgia.  He reported symptoms that included muscle weakness, fatigue, depression, and anxiety.  He reported the frequency of his symptoms as constant to near constant.  The Veteran was also psychologically evaluated and was diagnosed with major depressive disorder.  The VA examiner concluded that it was less likely than not that the Veteran's fibromyalgia is due to the Veteran's service.  It is also less like that it was it was caused by or aggravated by the Veteran's service connected back disability.  The examiner explained that while physical conditions and psychological conditions can have an effect on each other, a general psychological diagnosis does not permit the direct establishment of specific adverse pathophysiological pathways.  Fibromyalgia is related to subjective complaints but no direct relationship can be made because it is not related to service.  Fibromyalgia is a condition that begins as a result of pain when no other diagnosable explanation exists and is not related to a direct injury or illness.  

The Board finds that medical September 2016 VA examination and VA treatment records are probative evidence of record.  While the Veteran can testify as to the symptoms of pain throughout his body, the medical evidence outweighs the lay evidence given the special expertise of the VA examiner and the complexity of the nexus issue.  Thus, the probative evidence does not support the Veteran's claim for service connection.  


ORDER

New and material evidence to support the claim of entitlement to service connection for a left foot disability has been received, and the matter is reopened.  

The entitlement to service connection for a left foot disability due to a service connected back disability is denied.  

New and material evidence to support the claim of entitlement to service connection for a bilateral knee disability has not been received, the application to reopen this matter is denied. 

The entitlement to service connection for a right foot disability due to a service connected back disability is denied.  

The entitlement to service connection for general pain throughout the body is denied. 


REMAND

It is the Veteran's contention that that he developed a stomach condition due to medication taken for his service connection back disability.  

In March 2003, the Veteran visited his private physician due to significant chronic back pains.  During the evaluation, the Veteran told his physician that he has been experiencing GI bloating and discomfort, but without any sharp abdominal pain, for the past 2 weeks.  He was advised to visit an internist for further checkup.  His physician made no notation of possible medication side effects on the Veteran's stomach and allowed the Veteran to continue his medication (Darvocet) for his back pain.  

VA treatment records noted ongoing gastritis and continuous medication for his stomach.  In April 2004, the Veteran visited emergency treatment for stomach pain.  There, the physician noted a 3 month history of gastric fullness/intermittent upper abdominal pain.  The physician also concluded that the symptoms most likely represent gastritis/ulcer secondary to NSAID and caffeine use.  He was subsequently treated with Prilosec.  In October 2004, the Veteran underwent an endoscopy.  The results revealed that the Veteran's esophagus was normal.  There was a single diffuse spot with no bleeding and no stigmata of recent bleeding.  However, the physician did note duodenal mucosal atrophy.  A small hiatus hernia was also noted.  He was instructed to follow an anti-reflux regimen, indefinitely, and was to avoid NSAIDs and ASA exacerbating foods.  He was also diagnosed with esophageal reflux disease in February 2008.  

In the September 2016 VA examination report the Veteran was diagnosed with gastritis with recurring episodes of severe symptoms, occurring 4 or more times a year.  The Veteran reported that these episodes last approximately 10 days more.  He also experiences continuous abdominal pain and nausea relating to his diagnosis.  Based on the Veteran' STRs, the examiner concluded the Veteran's stomach condition did not incur or was caused by the Veteran's military service.  While the examiner noted a one pertinent event involving stomach pain in January 1971, the examiner concluded that it was acute and transitory.  Thus, a connection cannot be established between the in-service stomach related condition and his current gastritis.  The VA examiner opined that the Veteran's stomach condition is less likely due to or the result of the Veteran's service connected back condition.  While the examiner was unable to establish a baseline level of severity of the Veteran's stomach condition, he concluded that it was less likely than not that the Veteran's stomach condition was aggravated by the Veteran's back disability.  In his rationale, the examiner explained that it was medically 'impossible' to relate a claimed stomach condition to the service connected low back condition.  While the examiner acknowledged that certain medication can cause stomach discomfort, to establish a connection between the two would overburden the logic of cause and effect.  

The Board finds that the September 2016 VA examination report is inadequate and that a medical opinion addendum is necessary.  The April 2004 private treatment record indicated that the Veteran suffered from stomach problems due to pain medication (NSAIDs).  Yet, the September 2016 VA examiner was unable to provide a medical opinion between the Veteran's medication and his stomach condition, given the documentation of medication for his back disability.  

Finally, with regards to the Veteran's claim of entitlement to TDIU, the adjudication of this issue must be deferred pending completion of the pending claim for service connection remanded herein because the issue of TDIU is inextricably intertwined with these claims.  Thus, the remand for his TDIU claim is also warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  



Accordingly, the case is REMANDED for the following action:

1.  Provide the new examiner with the electronic claims file and a copy of this remand.  The examiner must consider the Veteran private treatment records, specifically the April 2004 report, in which it stated that the Veteran's stomach condition is secondary to pain medication.  The examiner shall issue an addendum opinion and rationale to address the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's medication for his service connected back disability caused the Veteran's stomach condition.  

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's medication for his service connected back disability aggravated the Veteran's stomach condition.  

A rationale for all opinions offered should be provided.  If the examiner finds it necessary, schedule the Veteran for an examination.  

2.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


